Exhibit 10.1

 

BRIDGE
LOAN AGREEMENT

 

This BRIDGE LOAN AGREEMENT dated as of May 19, 2006 (the “Agreement”), is
executed by and between J. B. HUNT TRANSPORT SERVICES, INC., an Arkansas
corporation (the “Borrower”), which has its chief executive office located at
615 J. B. Hunt Corporate Drive, Lowell, Arkansas 72745 and LASALLE BANK NATIONAL
ASSOCIATION, a national banking association (the “Bank”), whose address is 135
South La Salle Street, Chicago, Illinois 60603.

 

R E C I T A L S:

 

A.                                   The Borrower desires to borrow funds and
obtain other financial accommodations from the Bank.

 

B.                                     Pursuant to the Borrower’s request, the
Bank is willing to extend such financial accommodations to the Borrower under
the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the premises, and the mutual covenants and
agreements set forth herein, the Borrower agrees to borrow from the Bank, and
the Bank agrees to lend to the Borrower, subject to and upon the following terms
and conditions:

 

A G R E E M E N T S

 

SECTION I.                                  DEFINITIONS

 

1.1.                                     Defined Terms.               For the
purposes of this Agreement, the following capitalized words and phrases shall
have the meanings set forth below.

 

“Affiliate” of any Person shall mean (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person, and (c) with respect to the
Bank, any entity administered or managed by the Bank, or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans. A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to direct or cause the direction of the management and
policies of such Person whether by contract, ownership of voting securities,
membership interests or otherwise.

 

“Applicable Margin” shall mean, in the case of LIBOR Loans, the margin of 0.45%
per annum and, in the case of Base Rate Loans, the margin of 0% per annum.

 

“Bank Products” shall mean any service or facility extended to the Borrower or
any Subsidiary by the Bank or any Affiliate of the Bank, including: (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, (f) cash

 

--------------------------------------------------------------------------------


 

management, including controlled disbursement, accounts or services, or
(g) hedging agreements.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code, as now existing
or hereafter amended.

 

“Base Rate” shall mean for any day the greater of (i) the floating per annum
rate of interest which at any time, and from time to time, shall be most
recently announced by the Bank as its “prime rate,” which is not intended to be
the Bank’s lowest or most favorable rate of interest at any one time, and
(ii) the sum of the Federal Funds Rate plus one half of one percent (0.50%) per
annum. The effective date of any change in the prime rate shall for purposes
hereof be the date the prime rate is changed by the Bank. The Bank shall not be
obligated to give notice of any change in the prime rate or the Base Rate.

 

“Base Rate Loans” shall mean Loans bearing interest at the Base Rate plus the
Applicable Margin.

 

“Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday on which banks are authorized or required to be closed for the conduct
of commercial banking business in Chicago, Illinois.

 

“Capital Securities” shall mean, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued or acquired after the date hereof, including common shares, preferred
shares, membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.

 

“Closing Date” shall mean the date of this Agreement or such later Business Day
upon which each condition described in Section 3 shall be satisfied or waived in
a manner acceptable to the Bank in its discretion.

 

“Default Rate” shall mean a per annum rate of interest equal to the Base Rate
plus two percent (2%).

 

“Employee Plan” includes any pension, stock bonus, employee stock ownership
plan, retirement, profit sharing, deferred compensation, stock option, bonus or
other incentive plan, whether qualified or nonqualified, or any disability,
medical, dental or other health plan, life insurance or other death benefit
plan, vacation benefit plan, severance plan or other employee benefit plan or
arrangement, including those pension, profit-sharing and retirement plans of the
Borrower described from time to time in the financial statements of the Borrower
and any pension plan, welfare plan, Defined Benefit Pension Plans (as defined in
ERISA) or any multi-employer plan, maintained or administered by the Borrower or
to which the Borrower is a party or may have any liability or by which the
Borrower is bound.

 

“Environmental Laws” shall mean all present or future federal, state or local
laws, statutes, common law duties, rules, regulations, ordinances and codes,
together with all

 

2

--------------------------------------------------------------------------------


 

administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
governmental authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Substance.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“Event of Default” shall mean any of the events or conditions which are set
forth in Section 9 hereof.

 

“Federal Funds Rate” shall mean, for any day, a fluctuating interest rate equal
for each day during such period to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Bank from three Federal funds brokers of recognized standing
selected by the Bank. The Bank’s determination of such rate shall be binding and
conclusive absent manifest error.

 

“GAAP” shall mean generally accepted accounting principles set forth from time
to time in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U. S.
accounting profession), which are applicable to the circumstances as of the date
of determination, provided, however, that interim financial statements or
reports shall be deemed in compliance with GAAP despite the absence of footnotes
and fiscal year-end adjustments as required by GAAP.

 

“Guarantor” shall mean J.B. Hunt Transport, Inc., a Georgia corporation.

 

“Hazardous Substances” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.

 

3

--------------------------------------------------------------------------------


 

“Indebtedness” shall have the meaning set forth in the Multi-Bank Credit
Agreement.

 

“Indemnified Party” and “Indemnified Parties” shall mean, respectively, each of
the Bank and any parent corporation, Affiliate or Subsidiary of the Bank, and
each of their respective officers, directors, employees, attorneys and agents,
and all of such parties and entities.

 

“Interest Period” shall mean successive one- or two-month periods beginning and
ending as provided in this Agreement.

 

“LIBOR” shall mean a rate of interest equal to (a) the per annum rate of
interest at which United States dollar deposits for a period equal to the
relevant Interest Period are offered in the London Interbank Eurodollar market
at 11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period (or three Business Days prior to the commencement of such
Interest Period if banks in London, England were not open and dealing in
offshore United States dollars on such second preceding Business Day), as
displayed in the Bloomberg Financial Markets system (or other authoritative
source selected by the Bank in its sole discretion), divided by (b) a number
determined by subtracting from 1.00 the then stated maximum reserve percentage
for determining reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D), or as LIBOR is
otherwise determined by the Bank in its sole and absolute discretion. The Bank’s
determination of LIBOR shall be conclusive, absent manifest error.

 

“LIBOR Loan” or “LIBOR Loans” shall mean that portion, and collectively, those
portions, of the aggregate outstanding principal balance of the Loans that bear
interest at the LIBOR Rate, of which at any time, the Borrower may identify no
more than three (3) advances of the Revolving Loans which bear interest at the
LIBOR Rate.

 

“LIBOR Rate” shall mean a per annum rate of interest equal to LIBOR for the
relevant Interest Period, plus the Applicable Margin, which LIBOR Rate shall
remain fixed during such Interest Period.

 

“Lien” shall have the meaning set forth in the Multi-Bank Credit Agreement.

 

“Loan Documents” shall mean each of the agreements, documents, instruments and
certificates set forth in Section 3.1 hereof, and any and all such other
instruments, documents, certificates and agreements from time to time executed
and delivered by the Borrower for the benefit of the Bank pursuant to any of the
foregoing, and all amendments, restatements, supplements and other modifications
thereto.

 

“Loans” shall mean, collectively, all Revolving Loans made by the Bank to the
Borrower under and pursuant to this Agreement.

 

“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect upon, the assets, business, properties, prospects,
condition (financial or otherwise)

 

4

--------------------------------------------------------------------------------


 

or results of operations of the Borrower and its Subsidiaries taken as a whole,
(b) a material impairment of the ability of the Borrower and its Subsidiaries to
perform any of the Obligations under any of the Loan Documents, or (c) a
material adverse effect on (i) the legality, validity, binding effect or
enforceability against the Borrower and its Subsidiaries of any of the Loan
Documents or (ii) the rights or remedies of the Bank under any Loan Document.

 

“Multi-Bank Credit Agreement” shall mean that certain $150,000,000 Senior
Revolving Credit Facility Agreement dated as of April 27, 2005, among the
Borrower, Bank of America, N. A., as Agent, and the other parties thereto, as
the same may be from time to time amended.

 

“Non-Excluded Taxes” shall have the meaning set forth in Section 2.4(a) hereof.

 

“Note” shall mean the Revolving Note and any other promissory note acceptable to
the Bank evidencing the Loans.

 

“Obligations” shall mean the Loans, as evidenced by any Note, all interest
accrued thereon (including interest which would be payable as post-petition in
connection with any bankruptcy or similar proceeding, whether or not permitted
as a claim thereunder), any fees due the Bank hereunder, any expenses incurred
by the Bank hereunder, including without limitation, all liabilities and
obligations under this Agreement, under any other Loan Document, and any and all
other liabilities and obligations owed by the Borrower to the Bank from time to
time, howsoever created, arising or evidenced, whether direct or indirect, joint
or several, absolute or contingent, now or hereafter existing, or due or to
become due, together with any and all renewals, extensions, restatements or
replacements of any of the foregoing.

 

“Obligor” shall mean the Borrower, the Guarantor, any other guarantor,
accommodation endorser, third party pledger, or any other party liable with
respect to the Obligations.

 

“Other Taxes” shall mean any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from the
execution, delivery, enforcement or registration of, or otherwise with respect
to, this Agreement or any of the other Loan Documents.

 

“Person” shall mean any natural person, partnership, limited liability company,
corporation, trust, joint venture, joint stock company, association,
unincorporated organization, government or agency or political subdivision
thereof, or other entity, whether acting in an individual, fiduciary or other
capacity.

 

“Regulatory Change” shall mean the introduction of, or any change in any
applicable law, treaty, rule, regulation or guideline or in the interpretation
or administration thereof by any governmental authority or any central bank or
other fiscal, monetary or other authority having jurisdiction over the Bank or
its lending office.

 

“Revolving Interest Rate” shall mean the Borrower’s from time to time option of
(i) a floating per annum rate of interest equal to the Base Rate plus the
Applicable Margin, or (ii) the LIBOR Rate plus the Applicable Margin.

 

5

--------------------------------------------------------------------------------


 

“Revolving Loan” and “Revolving Loans” shall mean, respectively, each direct
advance and the aggregate of all such direct advances made by the Bank to the
Borrower under and pursuant to this Agreement, as set forth in Section 2.1 of
this Agreement.

 

“Revolving Loan Commitment” shall mean Two Hundred Million and 00/100 Dollars
($200,000,000.00).

 

“Revolving Loan Maturity Date” shall mean August 17, 2006, unless extended by
the Bank pursuant to any modification, extension or renewal note executed by the
Borrower and accepted by the Bank in its sole and absolute discretion in
substitution for the Revolving Note.

 

“Revolving Note” shall mean a revolving note in the form prepared by and
acceptable to the Bank, dated as of the date hereof, in the amount of the
Revolving Loan Commitment and maturing on the Revolving Loan Maturity Date, duly
executed by the Borrower and payable to the order of the Bank, together with any
and all renewal, extension, modification or replacement notes executed by the
Borrower and delivered to the Bank and given in substitution there.

 

“Subordinated Indebtedness” means all unsecured Indebtedness (as defined in the
Multi-Bank Credit Agreement) of the Borrower which is made subordinate and
junior in right of payment to the Obligations of the Borrower by the inclusion
in the instrument evidencing or creating such Indebtedness or the indenture or
other instrument under which such indebtedness is issued of subordination
provisions and terms acceptable to the Bank.

 

“Subsidiary” and “Subsidiaries” shall mean, respectively, with respect to any
Person, each and all such corporations, partnerships, limited partnerships,
limited liability companies, limited liability partnerships, joint ventures or
other entities of which or in which such Person owns, directly or indirectly,
such number of outstanding Capital Securities as have more than fifty percent
(50.00%) of the ordinary voting power for the election of directors or other
managers of such corporation, partnership, limited liability company or other
entity. Unless the context otherwise requires, each reference to Subsidiaries
herein shall be a reference to Subsidiaries of the Borrower.

 

“Taxes” shall mean any and all present and future taxes, duties, levies,
imposts, deductions, assessments, charges or withholdings, and any and all
liabilities (including interest and penalties and other additions to taxes) with
respect to the foregoing.

 

“Transport Guaranty” shall mean that Continuing Unconditional Guaranty prepared
by and acceptable to the Bank, dated the date hereof, executed by the Guarantor
in favor of the Bank as from time to time amended, modified, supplemented or
restated.

 

“Unmatured Event of Default” shall mean any event which, with the giving of
notice, the passage of time or both, would constitute an Event of Default.

 

“Voidable Transfer” shall have the meaning set forth in Section 11.21 hereof.

 

6

--------------------------------------------------------------------------------


 

1.2.                                      Accounting Terms.   Any accounting
terms used in this Agreement which are not specifically defined herein shall
have the meanings customarily given them in accordance with GAAP. Calculations
and determinations of financial and accounting terms used and not otherwise
specifically defined hereunder and the preparation of financial statements to be
furnished to the Bank pursuant hereto shall be made and prepared, both as to
classification of items and as to amount, in accordance with sound accounting
practices and GAAP as used in the preparation of the financial statements of the
Borrower on the date of this Agreement. If any changes in accounting principles
or practices from those used in the preparation of the financial statements are
hereafter occasioned by the promulgation of rules, regulations, pronouncements
and opinions by or required by the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or any successor thereto or
agencies with similar functions), which results in a material change in the
method of accounting in the financial statements required to be furnished to the
Bank hereunder or in the calculation of financial covenants, standards or terms
contained in this Agreement, the parties hereto agree to enter into good faith
negotiations to amend such provisions so as equitably to reflect such changes to
the end that the criteria for evaluating the financial condition and performance
of the Borrower will be the same after such changes as they were before such
changes; and if the parties fail to agree on the amendment of such provisions,
the Borrower will furnish financial statements in accordance with such changes,
but shall provide calculations for all financial covenants, perform all
financial covenants and otherwise observe all financial standards and terms in
accordance with applicable accounting principles and practices in effect
immediately prior to such changes.

 

1.3.                                      Other Interpretive Provisions.

 

The meanings of defined terms are equally applicable to the singular and plural
forms of the defined terms. Whenever the context so requires, the neuter gender
includes the masculine and feminine, the single number includes the plural, and
vice versa, and in particular the word “Borrower” shall be so construed.

 

(a)                                  Section and Schedule references are to this
Agreement unless otherwise specified. The words “hereof, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.

 

(b)                                 The term “including” is not limiting, and
means “including, without limitation”.

 

(c)                                  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including”.

 

(d)                                 Unless otherwise expressly provided herein,
(i) references to agreements (including this Agreement and the other Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, supplements and other modifications
thereto, but only to the extent such amendments, restatements, supplements and
other modifications are not prohibited by the terms of any

 

7

--------------------------------------------------------------------------------


 

Loan Document, and (ii) references to any statute or regulation shall be
construed as including all statutory and regulatory provisions amending,
replacing, supplementing or interpreting such statute or regulation.

 

(e)                                   To the extent any of the provisions of the
other Loan Documents are inconsistent with the terms of this Agreement, the
provisions of this Agreement shall govern.

 

(f)                                     This Agreement and the other Loan
Documents may use several different limitations, tests or measurements to
regulate the same or similar matters. All such limitations, tests and
measurements are cumulative and each shall be performed in accordance with its
terms.

 

SECTION 2.                                COMMITMENT OF THE BANK.

 

2.1.             Revolving Loans.

 

(a)                                   Revolving Loan Commitment. Subject to the
terms and conditions of this Agreement and the other Loan Documents, and in
reliance upon the representations and warranties of the Borrower set forth
herein and in the other Loan Documents, the Bank agrees to make such Revolving
Loans at such times as the Borrower may from time to time request until, but not
including, the Revolving Loan Maturity Date, and in such amounts as the Borrower
may from time to time request, provided, however, that the aggregate principal
balance of all Revolving Loans outstanding at any time shall not exceed the
Revolving Loan Commitment. Revolving Loans made by the Bank may be repaid and,
subject to the terms and conditions hereof, borrowed again up to, but not
including the Revolving Loan Maturity Date unless the Revolving Loans are
otherwise accelerated, terminated or extended as provided in this Agreement. The
Revolving Loans shall be used by the Borrower for the purpose of redemption of
certain outstanding Capital Securities of the Borrower or for other business
purposes.

 

(b)                                  Revolving Loan Interest and Payments.
Except as otherwise provided in this Section 2.1(b), the principal amount of the
Revolving Loans outstanding from time to time shall bear interest at the
applicable Revolving Interest Rate. Accrued and unpaid interest on the unpaid
principal balance of all Revolving Loans outstanding from time to time which are
Base Rate Loans shall be due and payable monthly, in arrears, commencing on
June 15, 2006 and continuing on the 15th day of each calendar month thereafter,
and on the Revolving Loan Maturity Date. Accrued and unpaid interest on the
unpaid principal balance of all Revolving Loans outstanding from time to time
which are LIBOR Loans shall be payable on the last business Day of each Interest
Period, commencing on the first such date to occur after the date hereof, on the
date of any principal repayment of a LIBOR Loan and on the Revolving Loan
Maturity Date. From and after maturity, or after the occurrence and during the
continuation of an Event of Default, interest on the outstanding principal
balance of the Revolving Loans, at the option of the Bank, may accrue at the
Default Rate and shall be payable upon demand from the Bank.

 

8

--------------------------------------------------------------------------------


 

(c)                        Revolving Loan Principal Payments.

 

(i)                  Revolving Loan Mandatory Payments. All Revolving Loans
hereunder shall be repaid by the Borrower on the Revolving Loan Maturity Date,
unless payable sooner pursuant to the provisions of this Agreement. In the event
the aggregate outstanding principal balance of all Revolving Loans exceeds the
Revolving Loan Commitment, the Borrower shall, without notice or demand of any
kind, immediately make such repayments of the Revolving Loans or take such other
actions as are satisfactory to the Bank as shall be necessary to eliminate such
excess. Also, if the Borrower chooses not to convert any Revolving Loan which is
a LIBOR Loan to a Base Rate Loan as provided in Section 2.2(b) and
Section 2.2(c), then such Revolving Loan shall immediately be due and payable on
the last Business Day of the then existing Interest Period or on such earlier
date as required by law, all without further demand, presentment, protest or
notice of any kind, all of which are hereby waived by the Borrower.

 

(ii)                    Optional Prepayments. The Borrower may from time to time
prepay the Revolving Loans which are Base Rate Loans, in whole or in part,
without any prepayment penalty whatsoever, provided that any prepayment of the
entire principal balance of the Base Rate Loans shall include accrued interest
on such Base Rate Loans to the date of such prepayment.

 

2.2.                              Additional LIBOR Loan Provisions.

 

(a)                        LIBOR Loan Prepayments. Nothwithstanding anything to
the contrary contained herein, the principal balance of any LIBOR Loan may not
be prepaid in whole or in part at any time. If, for any reason, a LIBOR Loan is
paid prior to the last Business Day of any Interest Period, whether voluntary,
involuntary, by reason of acceleration or otherwise, each such prepayment of a
LIBOR Loan will be accompanied by the amount of accrued interest on the amount
prepaid and any and all costs, expenses, penalties and charges incurred by the
Bank as a result of the early termination or breakage of a LIBOR Loan, plus the
amount, if any, by which (i) the additional interest which would have been
payable during the Interest Period on the LIBOR Loan prepaid had it not been
prepaid, exceeds (ii) the interest which would have been recoverable by the Bank
by placing the amount prepaid on deposit in the domestic certificate of deposit
market, the Eurodollar deposit market, or other appropriate money marked
selected by the Bank, for a period starting on the date on which it was prepaid
and ending on the last day of the Interest Period for such LIBOR Loan. The
amount of any such loss or expense payable by the Borrower to the Bank under
this section shall be determined in the Bank’s sole discretion based upon the
assumption that the Bank funded its loan commitment for LIBOR Loans in the
London Interbank Eurodollar market and using any reasonable attribution or
averaging methods which the Bank deems appropriate and practical, provided,
however, that the Bank is not obligated to accept a deposit in the London
Interbank Eurodollar market in order to charge interest on a LIBOR Loan at the
LIBOR Rate.

 

9

--------------------------------------------------------------------------------


 

(b)                                 LIBOR Unavailability. If the Bank determines
in good faith (which determination shall be conclusive, absent manifest error)
prior to the commencement of any Interest Period that (i) the making or
maintenance of any LIBOR Loan would violate any applicable law, rule, regulation
or directive, whether or not having the force of law, (ii) United States dollar
deposits in the principal amount, and for periods equal to the Interest Period
for funding any LIBOR Loan are not available in the London Interbank Eurodollar
market in the ordinary course of business, (iii) by reason of circumstances
affecting the London Interbank Eurodollar market, adequate and fair means do not
exist for ascertaining the LIBOR Rate to be applicable to the relevant LIBOR
Loan, or (iv) the LIBOR Rate does not accurately reflect the cost to the Bank of
a LIBOR Loan, the Bank shall promptly notify the Borrower thereof and, so long
as the foregoing conditions continue, none of the Loans may be advanced as a
LIBOR Loan thereafter. In addition, at the Borrower’s option, each existing
LIBOR Loan shall be immediately (i) converted to a Base Rate Loan on the last
Business Day of the then existing Interest Period, or (ii) due and payable on
the last business Day of the then existing Interest Period, without further
demand, presentment, protest or notice of any kind, all of which are hereby
waived by the Borrower.

 

(c)                                  Regulatory Change. In addition, if, after
the date hereof, a Regulatory Change shall, in the reasonable determination of
the Bank, make it unlawful for the Bank to make or maintain the LIBOR Loans,
then the Bank shall promptly notify the Borrower and none of the Loans may be
advanced as a LIBOR Loan thereafter. In addition, at the Borrower’s option, each
existing LIBOR Loan shall be immediately () converted to a Base Rate Loan on the
last business Day of the then existing Interest Period or on such earlier date
as required by law, or (ii) due and payable on the last Business Day of the then
existing Interest Period or on such earlier date as required by law, all without
further demand, presentment, protest or notice of any kind, all of which are
hereby waived by the Borrower.

 

(d)                                 LIBOR Indemnity. If any Regulatory Change,
or compliance by the Bank or any Person controlling the Bank with any request or
directive of any governmental authority, central bank or comparable agency
(whether or not having the force of law) shall (a) impose, modify or deem
applicable any assessment, reserve, special deposit or similar requirement
against assets held by, or deposits in or for the account of or loans by, or any
other acquisition of funds or disbursements by, the Bank; (b) subject the Bank
or any LIBOR Loan to any tax, duty, charge, stamp tax or fee or change the basis
of taxation of payments to the Bank of principal or interest due from the
Borrower to the Bank hereunder (other than a change in the taxation of the
overall net income of the Bank); or (c) impose on the Bank any other condition
regarding such LIBOR Loan or the Bank’s funding thereof, and the Bank shall
determine (which determination shall be conclusive, absent manifest error) that
the result of the foregoing is to increase the cost to, or to impose a cost on,
the Bank or such controlling Person of making or maintaining such LIBOR Loan or
to reduce the amount of principal or interest received by the Bank hereunder,
then the Borrower shall pay to the Bank or such controlling Person, on demand,
such additional amounts as the Bank shall, from time to time, determine are

 

10

--------------------------------------------------------------------------------


 

sufficient to compensate and indemnify the Bank for such increased cost or
reduced amount.

 

2.3.                                        Interest and Fee Computation:
Collection of Funds.   Except as otherwise set forth herein, all interest and
fees shall be calculated on the basis of a year consisting of 360 days and shall
be paid for the actual number of days elapsed. Principal payments submitted in
funds not immediately available shall continue to bear interest until collected.
If any payment to be made by the Borrower hereunder or under any Note shall
become due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day and such extension of time shall be included in
computing any interest in respect of such payment. Notwithstanding anything to
the contrary contained herein, the final payment due under the Revolving Loans
must be made by wire transfer or other immediately available funds. All payments
made by the Borrower hereunder or under any of the Loan Documents shall be made
without setoff, counterclaim, or other defense. To the extent permitted by
applicable law, all payments hereunder or under any of the Loan Documents
(including any payment of principal, interest, or fees) to, or for the benefit,
of any Person shall be made by the Borrower free and clear of, and without
deduction or withholding for, or account of, any taxes now or hereinafter
imposed by any taxing authority.

 

2.4.                                        Taxes.

 

(a)                                   All payments made by the Borrower under
this Agreement shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
governmental authority, excluding net income taxes and franchise taxes (imposed
in lieu of net income taxes) imposed on the Bank as a result of a present or
former connection between the Bank and the jurisdiction of the governmental
authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the Bank
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document). If any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (collectively, “Non-Excluded Taxes”) or Other Taxes are required to
be withheld from any amounts payable to the Bank hereunder, the amounts so
payable to the Bank shall be increased to the extent necessary to yield to the
Bank (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to the Bank with respect to any Non-Excluded
Taxes that are attributable to the Bank’s failure to comply with the
requirements of subsection 2.4(c).

 

(b)                                  The Borrower shall pay any Other Taxes to
the relevant governmental authority in accordance with applicable law.

 

(c)                                   At the request of the Borrower and at the
Borrower’s sole cost, the Bank shall take reasonable steps to (i) contest its
liability for any Non-Excluded Taxes or Other

 

11

--------------------------------------------------------------------------------


 

Taxes that have not been paid, or (ii) seek a refund of any Non-Excluded Taxes
or Other Taxes that have been paid.

 

(d)                                 Whenever any Non-Excluded Taxes or Other
Taxes are payable by the Borrower, as promptly as possible thereafter the
Borrower shall send to the Bank a certified copy of an original official receipt
received by the Borrower showing payment thereof. If the Borrower fails to pay
any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Bank the required receipts or other required
documentary evidence or if any governmental authority seeks to collect a
Non-Excluded Tax or Other Tax directly from the Bank for any other reason, the
Borrower shall indemnify the Bank on an after-tax basis for any incremental
taxes, interest or penalties that may become payable by the Bank. Nothing in
this Agreement shall impair the Borrower’s right to contest any Taxes in good
faith.

 

(e)                                  The agreements in this Section shall
survive the satisfaction and payment of the Obligations and the termination of
this Agreement.

 

SECTION 3.           CONDITIONS OF BORROWING.

 

Notwithstanding any other provision of this Agreement, the Bank shall not be
required to disburse all or any portion of the Loans, if any of the following
conditions shall have occurred.

 

3.1.             Loan Documents.   The Borrower shall have failed to execute and
deliver to the Bank any of the following Loan Documents, all of which must be
satisfactory to the Bank and the Bank’s counsel in form, substance and
execution:

 

(a)                                  Loan Agreement. Four copies of this
Agreement duly executed by the Borrower.

 

(b)                                 Revolving Note. A Revolving Note duly
executed by the Borrower, in the form prepared by and acceptable to the Bank.

 

(c)                                  Guaranty. Four copies of the Transport
Guaranty duly executed by the Guarantor.

 

(d)                                 Borrower’s Organizational and Authorization
Documents. Copies of (i) the Articles of Incorporation and Bylaws of the
Borrower; (ii) resolutions of the board of directors of the Borrower approving
and authorizing such Person’s execution, delivery and performance of the Loan
Documents to which it is party and the transactions contemplated thereby;
(iii) signature and incumbency certificates of the officers of the Borrower,
executing any of the Loan Documents, each of which the Borrower hereby certifies
to be true and complete, and in full force and effect without modification, it
being understood that the Bank may conclusively rely on each such document and
certificate until formally advised by the Borrower of any changes therein; and
(iv) good standing certificates in the state of incorporation of the Borrower
and in each other state requested by the Bank.

 

12

--------------------------------------------------------------------------------


 

(e)                                   Guarantor’s Organizational and
Authorization Documents. Copies of (i) the Articles of Incorporation and Bylaws
of the Guarantor; (ii) resolutions of the board of directors of the Guarantor
approving and authorizing such Person’s execution, delivery and performance of
the Transport Guaranty; (iii) signature and incumbency certificates of the
officers of the Guarantor executing the Transport Guaranty, each of which the
Guarantor hereby certifies to be true and complete, and in full force and effect
without modification, it being understood that the Bank may conclusively rely on
each such document and certificate until formally advised by the Guarantor of
any changes therein; and (iv) good standing certificates in the state of
incorporation of the Guarantor and in each other state requested by the Bank.

 

(f)                                     Additional Documents. Such other
certificates, financial statements, schedules, resolutions, opinions of counsel,
notes and other documents which are provided for hereunder or which the Bank
shall reasonably require.

 

3.2.                                        Event of Default.   Any Event of
Default, or Unmatured Event of Default shall have occurred and be continuing.

 

3.3.                                        Material Adverse Effect.   The
occurrence of any event having a Material Adverse Effect.

 

3.4.                                        Litigation.   Any litigation or
governmental proceeding shall have been instituted against the Borrower or any
of its officers or shareholders having a Material Adverse Effect.

 

3.5.                                        Representations and Warranties. 
 Any representation or warranty of the Borrower contained herein or in any Loan
Document shall be untrue or incorrect in any material respect as of the date of
any Loan, except to the extent such representation or warranty expressly relates
to an earlier date.

 

3.6.                                        Upfront Closing Fee.   The Borrower
shall have failed to pay to the Bank the Upfront Closing Fee as provided in the
Fee Letter between the Borrower and the Bank.

 

SECTION 4.           NOTE EVIDENCING REVOLVING LOAN.

 

4.1.             Revolving Note.   The Revolving Loans shall be evidenced by the
Revolving Note. At the time of the initial disbursement of a Revolving Loan and
at each time any additional Revolving Loan shall be requested hereunder, or a
repayment made in whole or in part thereon, a notation thereof shall be made on
the books and records of the Bank. All amounts recorded shall be, absent
demonstrable error, conclusive and binding evidence of (i) the principal amount
of the Revolving Loans advanced hereunder, (ii) any accrued and unpaid interest
owing on the Revolving Loans and (iii) all amounts repaid on the Revolving
Loans. The failure to record any such amount or any error in recording such
amounts shall not, however, limit or otherwise affect the obligations of the
Borrower under the Revolving Note to repay the principal amount of the Revolving
Loans, together with all interest accruing thereon.

 

13

--------------------------------------------------------------------------------


 

SECTION 5.          MANNER OF BORROWING.

 

5.1.                                       Borrowing Procedures.   Each
Revolving Loan may be advanced either as a Base Rate Loan or a LIBOR Loan,
provided, however, that at any time, the Borrower may identify no more than
three (3) Revolving Loans which may be LIBOR Loans. Each Loan shall be made
available to the Borrower upon any written, verbal, electronic, telephonic or
telecopy loan request which the Bank in good faith believes to emanate from a
properly authorized representation of the Borrower, whether or not that is in
fact the case. Each such request shall be effective upon receipt by the Bank,
shall be irrevocable, and shall specify the date, amount and type of borrowing
and, in the case of a LIBOR Loan, the initial Interest Period therefor. The
Borrower shall select Interest Periods so as not to require a payment or
prepayment of any LIBOR Loan during an Interest Period for such LIBOR Loan. The
final Interest Period for any LIBOR Loan must be such that its expiration occurs
on or before the Revolving Loan Maturity Date. A request for a Base Rate Loan
must be received by the Bank no later than 11:00 a.m., Chicago, Illinois time,
on the day it is to be funded. A request for a LIBOR Loan must be (i) received
by the Bank no later than 11:00 a.m., Chicago, Illinois time, three days before
the day it is to be funded, and (ii) in an amount equal to One Hundred Thousand
and 00/00 Dollars ($100,000.00) or a higher integral multiple of One Hundred
Thousand and 00/00 Dollars ($100,000.00). The proceeds of each Loan shall be
made available at the office of the Bank by credit to the account of the
Borrower or by other means requested by the Borrower and acceptable to the Bank.
The Borrower does hereby irrevocably confirm, ratify and approve all such
advances by the Bank and does hereby indemnify the Bank against losses and
expenses (including court costs, attorneys’ and paralegals’ fees) and shall hold
the Bank harmless with respect thereto.

 

5.2.                                       LIBOR Conversion and Continuation
Procedures.   Each LIBOR Loan shall automatically renew for the Interest Period
specified in the initial request received by the Bank pursuant to Section 5.1,
at the then current LIBOR Rate unless the Borrower, pursuant to a subsequent
written notice received by the Bank, shall elect a different Interest Period or
the conversion of all or a portion of such LIBOR Loan to a Base Rate Loan. Each
Interest Period occurring after the initial Interest Period with respect to any
LIBOR Loan shall commence on the same day of each applicable month as the first
day of the initial Interest Period. Whenever the last day of any Interest Period
with respect to any LIBOR Loan would otherwise occur on a day other than a
Business Day, the last day of such Interest Period shall be extended to occur on
the next succeeding Business Day unless it shall fall into a new calendar month,
in which event it shall be the preceding Business Day. Whenever an Interest
Period with respect to any LIBOR Loan would otherwise end on a day of a month
for which there is no numerically corresponding day in the calendar month, such
Interest Period shall end on the last day of such calendar month, unless such
day is not a Business Day, in which event such interest Period shall be extended
to end on the next Business Day. Upon receipt by the Bank of such subsequent
notice, the Borrower may, subject to the terms and conditions of this Agreement,
elect, as of the last day of the applicable Interest Period, or to convert any
such LIBOR Loan to a Base Rate Loan. Such notice shall, in the case of a
conversion to a Base Rate Loan, be given before 11:00 a.m., Chicago time, on the
proposed date of such conversion, specifying:   (i) the proposed date of
conversion; (ii) the aggregate amount of Loans to be converted; (iii) the type
of Loans resulting from the proposed conversion; and (iv) the duration of the
requested Interest Period.

 

14

--------------------------------------------------------------------------------


 

5.3.             Discretionary Disbursements.   The Bank, in its sole and
absolute discretion, may upon prior notice to the Borrower, disburse certain
proceeds of the Revolving Loans to pay any fees, costs, expenses or other
amounts required to be paid by the Borrower hereunder. All monies so disbursed
shall be a part of the Obligations, payable by the Borrower on demand from the
Bank.

 

SECTION 6.          REPRESENTATIONS AND WARRANTIES.

 

To induce the Bank to make the Loans, the Borrower makes the following
representations and warranties to the Bank as of the date hereof and on the date
of each Loan request, each of which shall survive the execution and delivery of
this Agreement:

 

6.1.                                       Borrower Organization and Name.   The
Borrower is a corporation duly organized, existing and in good standing under
the laws of the State of Arkansas, with full and adequate power to carry on and
conduct its business as presently conducted and each Subsidiary is validly
existing and in good standing under the laws of the jurisdiction of its
organization. The Borrower and each Subsidiary is duly licensed or qualified in
all foreign jurisdictions wherein the nature of its activities require such
qualification or licensing, except for such jurisdictions where the failure to
so qualify would not have a Material Adverse Effect.

 

6.2.                                       Authorization.   The Borrower has
full right, power and authority to enter into this Agreement, to make the
borrowings and execute and deliver the Loan Documents as provided herein and to
perform all of its duties and obligations under this Agreement and the other
Loan Documents. The execution and delivery of this Agreement and the other Loan
Documents will not, nor will the observance or performance of any of the matters
and things herein or therein set forth, violate or contravene any provision of
law or of the articles of incorporation or bylaws of the Borrower. All necessary
and appropriate action has been taken on the part of the Borrower to authorize
the execution and delivery of this Agreement and the Loan Documents.

 

6.3.                                       Validity and Binding Nature.   This
Agreement and the other Loan Documents are the legal, valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
their terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.

 

6.4.                                       Consent; Absence of Breach.   The
execution, delivery and performance of this Agreement, the other Loan Documents
and any other documents or instruments to be executed and delivered by the
Borrower in connection with the Revolving Loans, and the borrowings by the
Borrower hereunder, do not and will not (a) require any consent, approval,
authorization of, or filings with, notice to or other act by or in respect of,
any governmental authority or any other Person (other than any consent or
approval which has been obtained and is in full force and effect); (b) conflict
with (i) any provision of law or any applicable regulation, order, writ,
injunction or decree of any court or governmental authority, (ii) the articles
of incorporation or bylaws of the Borrower or any of its Subsidiaries, or
(iii) any material agreement, indenture, instrument or other document, or any
judgment, order or decree, which is binding upon the Borrower or any of its
Subsidiaries or any of its /their respective properties or assets; or

 

15

--------------------------------------------------------------------------------


 

(c) require, or result in, the creation or imposition of any Lien on any asset
of Borrower or any of its Subsidiaries.

 

6.5.                                       Financial Statements.   All financial
statements submitted to the Bank have been prepared in accordance with sound
accounting practices and GAAP on a basis, except as otherwise noted therein,
consistent with the previous fiscal year and present fairly the financial
condition of Borrower and its Subsidiaries and the results of the operations for
Borrower and its Subsidiaries as of such date and for the periods indicated.
Since December 31, 2004, there has been no change in the financial condition or
in the assets or liabilities of Borrower and its Subsidiaries having a Material
Adverse Effect.

 

6.6.                                       Litigation and Contingent
Liabilities.   There is no litigation, arbitration proceeding, demand, charge,
claim, petition or governmental investigation or proceeding pending, or, to the
knowledge of the Borrower, threatened, against the Borrower, which, if adversely
determined, which might reasonably be expected to have a Material Adverse
Effect. Other than any liability incident to such litigation or proceedings, the
Borrower has no material guarantee obligations, contingent liabilities,
liabilities for taxes, or any long-term leases or unusual forward or long- term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, that are not
fully-reflected or fully reserved for in the most recent financial statements
delivered to the Bank.

 

6.7.                                       Event of Default.   No Event of
Default or Unmatured Event of Default exists or would result from the incurrence
by the Borrower of any of the Obligations hereunder or under any of the other
Loan Document, and, except as could not reasonably be expected to have a
Material Adverse Effect, the Borrower is not in default (without regard to grace
or cure periods) under any other contract or agreement to which it is a party.

 

6.8.                                       Adverse Circumstances.   No
condition, circumstance, event, agreement, document, instrument, restriction,
litigation or proceeding (or threatened litigation or proceeding or basis
therefor) exists which (a) would have a Material Adverse Effect, or (b) would
constitute an Event of Default or an Unmatured Event of Default.

 

6.9.                                       Environmental Laws and Hazardous
Substances.   Except as could not reasonably be expected to have a Material
Adverse Effect, the Borrower has not generated, used, stored, treated,
transported, manufactured, handled, produced or disposed of any Hazardous
Substances, on or off any of the premises of the Borrower (whether or not owned
by it) in any manner which at any time violates any Environmental Law or any
license, permit, certificate, approval or similar authorization thereunder. The
Borrower will comply in all material respects with all Environmental Laws and
will obtain all licenses, permits certificates, approvals and similar
authorizations thereunder. There has been no investigation, proceeding,
complaint, order, directive, claim, citation or notice by any governmental
authority or any other Person, nor is any pending or, to the best of the
Borrower’s knowledge, threatened, and the Borrower shall immediately notify the
Bank upon becoming aware of any such investigation, proceeding, complaint,
order, directive, claim, citation or notice, and shall take prompt and
appropriate actions to respond thereto, with respect to any non-compliance with,
or violation of, the requirements of any Environmental Law by the Borrower or
the release, spill or discharge,

 

16

--------------------------------------------------------------------------------


 

threatened or actual, of any Hazardous Substances or the generation, use,
storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Substances or any other environmental, health or
safety matter, which affects the Borrower or its business, operations or assets
or any properties at which the Borrower has transported, stored or disposed of
any Hazardous Substances and which could reasonably be expected to have a
Material Adverse Effect. The Borrower has no material liability, contingent or
otherwise, in connection with a release, spill or discharge, threatened or
actual, of any Hazardous Substances or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Substances. The Borrower further agrees to allow the Bank or its agent access to
the properties of the Borrower and its Subsidiaries to confirm compliance with
all Environmental Laws, and the Borrower shall, following determination by the
Bank that there is non-compliance, or any condition which requires any action by
or on behalf of the Borrower in order to avoid any non-compliance, with any
Environmental Law, at the Borrower’s sole expense, cause an independent
environmental engineer acceptable to the Bank to conduct such tests of the
relevant site as are appropriate, and prepare and deliver a report setting forth
the result of such tests, a proposed plan for remediation and an estimate of the
costs thereof.

 

6.10.                                          Solvency, etc.   As of the date
hereof and on the Closing Date, (a) the fair value of the Borrower’s assets is
greater than the amount of its liabilities (including disputed, contingent and
unliquidated liabilities) as such value is established and liabilities evaluated
as required under the Section 548 of the Bankruptcy Code, (b) the present fair
saleable value of the Borrower’s assets is not less than the amount that will be
required to pay the probable liability on its debts as they become absolute and
matured, (c) the Borrower is able to realize upon its assets and pay its debts
and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business, (d) the Borrower
does not intend to, and does not believe that it will, incur debts or
liabilities beyond its ability to pay as such debts and liabilities mature, and
(e) the Borrower is not engaged in business or a transaction, and is not about
to engage in business or a transaction, for which its property would constitute
unreasonably small capital.

 

6.11.                                          ERISA Obligations.   All Employee
Plans of the Borrower meet the minimum funding standards of Section 302 of ERISA
and 412 of the Internal Revenue Code where applicable, and each such Employee
Plan that is intended to be qualified within the meaning of Section 401 of the
Internal Revenue Code of 1986 is qualified. No withdrawal liability has been
incurred under any such Employee Plans and no “Reportable Event” or “Prohibited
Transaction” (as such terms are defined in ERISA), has occurred with respect to
any such Employee Plans, unless approved by the appropriate governmental
agencies. The Borrower has promptly paid and discharged all obligations and
liabilities arising under the Employee Retirement Income Security Act of 1974
(“ERISA”) of a character which if unpaid or unperformed might result in the
imposition of a Lien against any of its properties or assets.

 

6.12.                                          Labor Relations.   Except as
could not reasonably be expected to have a Material Adverse Effect, (i) there
are no strikes, lockouts or other labor disputes against the Borrower or
threatened, (ii) hours worked by and payment made to employees of the Borrower
have not been in violation of the Fair Labor Standards Act or any other
applicable law, and (ii) no unfair labor

 

17

--------------------------------------------------------------------------------


 

practice complaint is pending against the Borrower or threatened before any
governmental authority.

 

6.13.                                          Lending Relationship.   The
relationship hereby created between the Borrower and the Bank is and has been
conducted on an open and arm’s length basis in which no fiduciary relationship
exists, and the Borrower has not relied and is not relying on any such fiduciary
relationship in executing this Agreement and in consummating the Loans. The Bank
represents that it will receive any Note as evidence of a bank loan.

 

6.14.                                          Taxes.   The Borrower has timely
filed all tax returns and reports required by law to have been filed by it and
has paid all taxes, governmental charges and assessments due and payable with
respect to such returns, except any such taxes or charges which are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books, are insured against or bonded over to the satisfaction of the Bank and
the contesting of such payment does not create a Lien (as defined in the
Multi-Bank Credit Agreement) which is not a Permitted Lien under and as defined
in the Multi-Bank Credit Facility. There is no controversy or objection pending,
or threatened in respect of any tax returns of the Borrower. The Borrower has
made adequate reserves on its books and records in accordance with GAAP for all
taxes that have accrued but which are not yet due and payable.

 

6.15.                                          Compliance with Regulation U.
  No portion of the proceeds of the Loans shall be used by the Borrower, or any
Affiliate of the Borrower, either directly or indirectly, for the purpose of
purchasing or carrying any margin stock, within the meaning of Regulation U as
adopted by the Board of Governors of the Federal Reserve System or any successor
thereto.

 

6.16.                                          Governmental Regulation.   The
Borrower and its Subsidiaries are not, or after giving effect to any Loan, will
not be, subject to regulation under the Public Utility Holding Company Act of
2005, the Federal Power Act, the ICC Termination Act of 1995 or the Investment
Company Act of 1940 or to any federal or state statute or regulation limiting
its ability to incur indebtedness for borrowed money.

 

6.17.                                          Place of Business.   The
principal place of business and books and records of the Borrower is set forth
in the preamble to this Agreement.

 

6.18.                                          Complete Information.   This
Agreement and all financial statements, schedules, certificates, confirmations,
agreements, contracts, and other materials and information heretofore or
contemporaneously herewith furnished in writing by the Borrower to the Bank for
purposes of, or in connection with, this Agreement and the transactions
contemplated hereby is, and all written information hereafter furnished by or on
behalf of the Borrower to the Bank pursuant hereto or in connection herewith
will be, true and accurate in every material respect on the date as of which
such information is dated or certified, and none of such information is or will
be incomplete by omitting to state any material fact necessary to make such
information not misleading in light of the circumstances under which made (it
being recognized by the Bank that any projections and forecasts provided by the
Borrower are based on good faith estimates and assumptions believed by the
Borrower to be reasonable as of the date of the applicable

 

18

--------------------------------------------------------------------------------


 

projections or assumptions and that actual results during the period or periods
covered by any such projections and forecasts may differ from projected or
forecasted results).

 

6.19.                                          Senior Debt.   The Obligations of
the Borrower arising hereunder shall constitute “Senior Debt” or “Senior Funded
Debt” within the meaning of the instruments evidencing Subordinated
Indebtedness.

 

6.20.                                          Internal Controls.  (a) The
Borrower has established and maintains disclosure controls and procedures (as
such term is defined in Rule 13a-14 under the U. S. Securities Exchange Act or
1934, as amended (the “Exchange Act”)), which (i) are designed to ensure that
material information relating to the Borrower is made known to the Borrower’s
principal executive officer and its principal financial offer or persons
performing similar functions by others within those entities, particularly
during the periods in which the periodic reports required under the Exchange Act
are being prepared; (ii) have been evaluated for effectiveness as a date within
ninety (90) days prior to the filing of the Borrower’s most recent annual or
quarterly report filed with the Securities exchange Commission; and (iii) are
effective in all material respects to perform the functions for which they were
established.

 

(b)                                 Based on the evaluation of its disclosure
controls and procedures, the Borrower is not aware of (i) any significant
deficiency in the design or operation of internal controls which could adversely
affect the Borrower’s ability to record, process, summarize and report financial
data or any material weaknesses in internal controls or (ii) any fraud, whether
or not material, that involves management or other employees who have a
significant role in the Borrower’s internal controls; and

 

(c)                                  Since the date of the most recent
evaluation of such disclosure controls and procedures there have been no
significant changes in internal controls or in other factors that could
significantly affect internal controls, including any corrective actions with
regard to significant deficiencies and material weaknesses.

 

SECTION 7.          AFFIRMATIVE COVENANTS.

 

7.1.             Compliance with Bank Regulatory Requirements: Increased Costs.
  If the Bank shall reasonably determine that any Regulatory Change, or
compliance by the Bank or any Person controlling the Bank with any request or
directive (whether or not having the force of law) of any governmental
authority, central bank or comparable agency has or would have the effect of
reducing the rate of return on the Bank’s or such controlling Person’s capital
as a consequence of the Bank’s obligations hereunder to a level below that which
the Bank or such controlling Person could have achieved but for such Regulatory
Change or compliance (taking into consideration the Bank’s or such controlling
Person’s policies with respect to capital adequacy) by an amount deemed by the
Bank or such controlling Person to be material or would otherwise reduce the
amount of any sum received or receivable by the Bank under this Agreement or
under any Note, then from time to time, upon demand by the Bank (which demand
shall be accompanied by a statement setting forth the basis for such demand and
a calculation of the amount thereof in reasonable detail), the Borrower shall
pay directly to the Bank or such controlling Person such additional amount as
will compensate the Bank for such increased cost

 

19

--------------------------------------------------------------------------------


 

or such reduction, so long as such amounts have accrued on or after the day
which is one hundred eighty days (180) days prior to the date on which the Bank
first made demand therefor.

 

7.2.                                        Borrower Existence.   The Borrower
shall at all times (a) preserve and maintain its existence and good standing in
the jurisdiction of its organization, (b) preserve and maintain its
qualification to do business and good standing in each jurisdiction where the
nature of its business makes such qualification necessary (other than such
jurisdictions in which the failure to be qualified or in good standing could not
reasonably be expected to have a Material Adverse Effect), and (c) continue as a
going concern in the business which the Borrower is presently conducting.

 

7.3.                                        Compliance With Laws.   The Borrower
shall use the proceeds of the Loans to make redemptions of Capital Securities
from its shareholders or for other business purposes not in contravention of any
requirements of law and not in violation of this Agreement, and shall comply,
and cause each Subsidiary to comply, in all respects, including the conduct of
its business and operations and the use of its properties and assets, with all
applicable laws, rules, regulations, decrees, orders, judgments, licenses and
permits, except where failure to comply could not reasonably be expected to have
a Material Adverse Effect. In addition, and without limiting the foregoing
sentence, the Borrower shall (a) ensure, and cause each Subsidiary to ensure,
that no person who owns a controlling interest in or otherwise controls the
Borrower or any Subsidiary is or shall be listed on the Specially Designated
Nationals and Blocked Person List or other similar lists maintained by the
Office of Foreign Assets Control (“OFAC”), the Department of the Treasury or
included in any Executive Orders, (b) not use or permit the use of the proceeds
of the Term Loan to violate any of the foreign asset control regulations of OFAC
or any enabling statute or Executive Order relating thereto, and (c) comply, and
cause each Subsidiary to comply, with all applicable Bank Secrecy Act (“BSA”)
laws and regulations, as amended.

 

7.4.                                        Payment of Taxes and Liabilities.
  The Borrower shall pay, and cause each Subsidiary to pay, and discharge, prior
to delinquency and before penalties accrue thereon, all property and other
taxes, and all governmental charges or levies against it, as well as claims of
any kind which, if unpaid, could become a Lien (other than a Permitted Lien as
defined by the Multi-Bank Credit Agreement) on any of its property; provided
that the foregoing shall not require the Borrower or any Subsidiary to pay any
such tax or charge so long as it shall contest the validity thereof in good
faith by appropriate proceedings and shall set aside on its books adequate
reserves with respect thereto in accordance with GAAP.

 

7.5.                                        Maintain Insurance.   The Borrower
shall at all times maintain, and cause each Subsidiary to maintain such
insurance coverage as may be required by any law or governmental regulation or
court decree or order applicable to it and such other insurance, to such extent
and against such hazards and liabilities, including employers’, public and
professional liability risks, as is customarily maintained by companies
similarly situated. The Borrower shall furnish to the Bank a certificate setting
forth in reasonable detail the nature and extent of all insurance maintained by
the Borrower.

 

20

--------------------------------------------------------------------------------


 

7.6.                                        ERISA Liabilities: Employee Plans.
 The Borrower shall, and shall cause each Subsidiary to, (i) keep in full force
and effect any and all Employee Plans which are presently in existence or may,
from time to time, come into existence under ERISA, and not withdraw from any
such Employee Plans, unless such withdrawal can be effected or such Employee
Plans can be terminated without liability to the Borrower; (ii) make
contributions to all of such Employee Plans in a timely manner and in a
sufficient amount to comply with the standards of ERISA; including the minimum
funding standards of ERISA; (iii) comply with all material requirements of ERISA
which relate to such Employee Plans; (iv) notify the Bank immediately upon
receipt by the Borrower of any notice concerning the imposition of any
withdrawal liability or of the institution of any proceeding or other action
which may result in the termination of any such Employee Plans or the
appointment of a trustee to administer such Employee Plans; (v) promptly advise
the Bank of the occurrence of any “Reportable Event” or “Prohibited Transaction”
(as such terms are defined in ERISA), with respect to any such Employee Plans;
and (vi) amend any Employee Plan that is intended to be qualified within the
meaning of Section 401 of the Internal Revenue Code of 1986 to the extent
necessary to keep the Employee Plan qualified, and to cause the Employee Plan to
be administered and operated in a manner that does not cause the Employee Plan
to lose its qualified status.

 

7.7.                                        Financial Statements.   The Borrower
shall, and shall cause each Subsidiary to, at all times maintain an accounting
system in accordance with GAAP, and the Borrower shall furnish to the Bank or
its authorized representatives such information regarding the business affairs,
operations and financial condition of the Borrower, including:

 

(a)                                  promptly when available, and in any event,
within one hundred (100) days (or such earlier date as the filing thereof with
the SEC may be required) after the close of Borrower’s fiscal year, a copy of
the annual audited consolidated financial statements of the Borrower and its
consolidated Subsidiaries, including consolidated balance sheet, statement of
income and retained earnings, statement of cash flows for the fiscal year then
ended and such other information (including nonfinancial information) as the
Bank may request, in reasonable detail, prepared and certified without adverse
reference to going concern value and without qualification by an independent
auditor of recognized standing; and

 

(b)                                 promptly when available, and in any event,
within forty-five (45) days (or such earlier date as the filing thereof with the
SEC may be required) following the end of each of the first three fiscal
quarters of each fiscal year, a copy of the consolidated financial statements of
the Borrower and its consolidated subsidiaries regarding such quarter, including
the consolidated balance sheet, statement of income and statement of cash flows
for the fiscal quarter then ended and such other information (including
nonfinancial information) as the Bank may request, in reasonable detail,
prepared and certified as true and correct by Borrower’s treasurer or chief
financial officer.

 

No material change with respect to such accounting principles shall be made by
the Borrower without giving prior notification to the Bank. The Borrower
represents and warrants to the Bank that the financial statements delivered to
the Bank at or prior to the execution and delivery of this Agreement and to be
delivered at all times thereafter accurately reflect in all material respects

 

21

--------------------------------------------------------------------------------


 

and will accurately reflect in all material respects the consolidated financial
condition of the Borrower and its Subsidiaries. The Bank shall have the right at
all times during business hours to inspect the books and records of the Borrower
and make extracts therefrom.

 

7.8.                                        Compliance Certificate.   The
Borrower shall, contemporaneously with the furnishing of the financial
statements pursuant to Section 7.7, deliver to the Bank a duly completed
certificate, dated the date of such financial statements and certified as true
and correct by an appropriate officer of the Borrower, stating that the Borrower
has not become aware of any Event of Default or Unmatured Event of Default that
has occurred and is continuing or, if there is any such Event of Default or
Unmatured Event of Default describing it and the steps, if any, being taken to
cure it.

 

7.9.                                        Notice of Proceedings. The Borrower,
promptly upon becoming aware, shall give written notice to the Bank of any
litigation, arbitration or governmental investigation or proceeding not
previously disclosed by the Borrower to the Bank which has been instituted or,
to the knowledge of the Borrower, is threatened against the Borrower or any of
its Subsidiaries or to which any of its / their respective properties is subject
which might reasonably be expected to have a Material Adverse Effect.

 

7.10.                                          Notice of Event of Default or
Material Adverse Effect.   The Borrower shall, immediately after the
commencement thereof, give notice to the Bank in writing of the occurrence of
any Event of Default or any Unmatured Event of Default, or the occurrence of any
condition or event having a Material Adverse Effect.

 

7.11.                                          Environmental Matters.   If any
release or threatened release or other disposal of Hazardous Substances that
could have a Material Adverse Effect shall occur or shall have occurred on any
real property or any other assets of the Borrower or any of its Subsidiaries,
the Borrower shall, or shall cause the applicable Subsidiary to, cause the
prompt containment and removal of such Hazardous Substances and the remediation
of such real property or other assets as necessary to comply with all
Environmental Laws and to preserve the value of such real property or other
assets. Without limiting the generality of the foregoing, the Borrower shall,
and shall cause each Subsidiary to, comply with any Federal or state judicial or
administrative order requiring the performance at any real property of the
Borrower or any Subsidiary of activities in response to the release or
threatened release of a Hazardous Substance.

 

SECTION 8.          NEGATIVE COVENANTS.

 

8.1.                                       Encumbrances.   The Borrower shall
not, either directly or indirectly, create, assume, incur or suffer or permit to
exist any Lien or charge of any kind or character upon any asset of the
Borrower, whether owned at the date hereof or hereafter acquired, except for
Permitted Liens as defined by the Multi-Bank Credit Agreement.

 

8.2.                                       Transfer: Merger: Sales.   The
Borrower shall not and not permit any Subsidiary to, whether in one transaction
or a series of related transactions, be a party to any merger or consolidation,
or purchase or otherwise acquire all or substantially all of the assets or any
Capital

 

22

--------------------------------------------------------------------------------


 

Securities of any class of, or any partnership or joint venture interest in, any
other Person, except as permitted by Section 9.9 of the Multi-Bank Credit
Agreement.

 

8.3.                                       Transactions with Affiliates.   The
Borrower shall not and shall not permit any Subsidiary, directly or indirectly,
enter into or permit to exist any transaction with any of its Affiliates or with
any director, officer or employee of the Borrower or such Subsidiary other than
transactions in the ordinary course of, and pursuant to the reasonable
requirements of, the business of the Borrower or such Subsidiary and upon fair
and reasonable terms and are no less favorable to the Borrower or such
Subsidiary than would be obtained in a comparable arm’s length transaction with
a Person that is not an Affiliate of the Borrower or such Subsidiary.

 

8.4.                                       Inconsistent Agreements.   The
Borrower shall not and shall not permit any Subsidiary to be a party to or to
enter into any agreement containing any provision which would be violated or
breached by any borrowing by the Borrower hereunder or by the performance by the
Borrower or any Subsidiary of any of its Obligations hereunder or under any
other Loan Document.

 

8.5.                                       Use of Proceeds.   Neither the
Borrower nor any of its Subsidiaries or Affiliates shall use any portion of the
proceeds of any Loan, either directly or indirectly, for the purpose of
purchasing any securities underwritten by ABN AMRO Incorporated, LaSalle Bank
Financial Services, Inc., or any other Affiliate of the Bank.

 

8.6.                                       Business Activities; Change of Legal
Status and Organizational Documents.   The Borrower shall not and shall not
permit any Subsidiary to engage in any line of business other than the
businesses engaged in on the date hereof, businesses reasonably related thereto
and any transportation-related businesses.

 

SECTION 9.          EVENTS OF DEFAULT.

 

The Borrower, without notice or demand of any kind, shall be in default under
this Agreement upon the occurrence of any of the following events (each an
“Event of Default”).

 

9.1.                                        Nonpayment of Obligations.   Any
amount due and owing on any Note or any of the Obligations, whether by its terms
or as otherwise provided herein, is not paid within five (5) days after notice
from the Bank that such amount was not paid when due.

 

9.2.                                        Misrepresentation.   Any warranty,
representation, certificate or statement of any Obligor in this Agreement, the
other Loan Documents or any other agreement with the Bank shall be false in any
material respect when made or at any time thereafter, or if any financial data
or any other information now or hereafter furnished to the Bank by or on behalf
of any Obligor shall prove to be false, inaccurate or misleading in any material
respect.

 

9.3.                                        Nonperformance.   Any failure to
perform or default in the performance of any covenant, condition or agreement
contained in this Agreement and, if capable of being cured, such failure to
perform or default in performance continues for a period of thirty (30) days
after the Borrower receives notice or knowledge from any source of such failure
to perform or default

 

23

--------------------------------------------------------------------------------


 

in performance, or in the other Loan Documents or any other agreement with the
Bank and such failure to perform or default in performance continues beyond any
applicable grace or cure period.

 

9.4.                                        Default under Loan Documents.   A
default under any of the other Loan Documents, all of which covenants,
conditions and agreements contained therein are hereby incorporated in this
Agreement by express reference, shall be and constitute an Event of Default
under this Agreement and any other of the Obligations.

 

9.5.                                        Default under Other Indebtedness. 
 Any default by Borrower in the payment of any Indebtedness (as defined in the
Multi-Bank Credit Agreement) for any other obligation aggregating in excess of
$50,000,000 beyond any period of grace provided with respect thereto or in the
performance of any other term, condition or covenant contained in any agreement
(including any capital or operating lease or any agreement in connection with
the deferred purchase price of property) under which any such obligation is
created, the effect of which default is to cause or permit the holder of such
obligation (or the other party to such other agreement) to cause such obligation
to become due prior to its stated maturity or terminate such other agreement.

 

9.6.                                        Default under Multi-Bank Credit
Agreement.   The occurrence of any Event of Default under, and as defined in,
the Multi-Bank Credit Agreement.

 

9.7.                                        Bankruptcy, Insolvency, etc.   The
Borrower or any Subsidiary becomes insolvent or generally fails to pay, or
admits in writing its inability or refusal to pay, debts as they become due; or
the Borrower or any Subsidiary applies for, consents to, or acquiesces in the
appointment of a trustee, receiver or other custodian for the Borrower or such
Subsidiary or any property thereof, or makes a general assignment for the
benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for the
Borrower or any Subsidiary or for a substantial part of the property of any
thereof and is not discharged within sixty (60) days; or any bankruptcy,
reorganization, debt arrangement, or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution or liquidation proceeding, is
commenced in respect of the Borrower or any Subsidiary, and if such case or
proceeding is not commenced by the Borrower or such Subsidiary, it is consented
to or acquiesced in by the Borrower or such Subsidiary, or remains undismissed
for sixty (60) days; or the Borrower or such Subsidiary takes any action to
authorize, or in furtherance of, any of the foregoing.

 

9.8.                                        Judgments.   The entry of any final
judgment, decree, levy, attachment, garnishment or other process in an aggregate
amount in excess of $15,000,000 against the Borrower or any Subsidiary which is
not fully covered by insurance or indemnity (which insurance or indemnification
shall not in any way be contested) and such judgment or other process shall not
have been, within thirty (30) days from the entry thereof, (i) bonded over to
the satisfaction of the Bank and appealed, (ii) vacated, or (iii) discharged.

 

9.9.                                        Senior Debt.   Any of the
Obligations shall cease to be “Senior Debt” or “Senior Funded Debt” within the
meaning of the instruments evidencing Subordinated Indebtedness, or

 

24

--------------------------------------------------------------------------------


 

the subordination provisions in the instruments evidencing Subordinated
Indebtedness shall at any time and for any reason cease to be in full force and
effect.

 

SECTION 10.        REMEDIES.

 

Upon the occurrence of an Event of Default, the Bank shall have all rights,
powers and remedies set forth in the Loan Documents, in any written agreement or
instrument (other than this Agreement or the Loan Documents) relating to any of
the Obligations. Without limiting the generality of the foregoing, the Bank may,
at its option upon the occurrence of an Event of Default, declare its
commitments to the Borrower to be terminated and all Obligations to be
immediately due and payable, provided, however, that upon the occurrence of an
Event of Default under Section 9.7, all commitments of the Bank to the Borrower
shall immediately terminate and all Obligations shall be automatically due and
payable, all without demand, notice or further action of any kind required on
the part of the Bank. The Borrower hereby waives any and all presentment,
demand, notice of dishonor, protest, and all other notices and demands in
connection with the enforcement of Bank’s rights under the Loan Documents. In
addition to the foregoing:

 

10.1.                                        Rights.   The Bank may exercise,
from time to time, any and all rights and remedies available to it under
applicable law in addition to, and not in lieu of, any rights and remedies
expressly granted in this Agreement or in any other agreements between any
Obligor and the Bank, and may, without demand or notice of any kind, appropriate
and apply toward the payment of such of the Obligations, whether matured or
unmatured, including costs of collection and attorneys’ and paralegals’ fees,
and in such order of application as the Bank may, from time to time, elect, any
indebtedness of the Bank to the Borrower, however created or arising, including
balances, credits, deposits, accounts or moneys of the Borrower (in whatever
currency denominated) in the possession, control or custody of, or in transit to
the Bank. The Borrower hereby waives the benefit of any law that would otherwise
restrict or limit the Bank in the exercise of its right, which is hereby
acknowledged, to appropriate at any time hereafter any such indebtedness owing
from the Bank to the Borrower.

 

10.2.                                        No Waiver.   No Event of Default
shall be waived by the Bank except in writing. No failure or delay on the
part of the Bank in exercising any right, power or remedy hereunder shall
operate as a waiver of the exercise of the same or any other right at any other
time; nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy hereunder. There shall be no obligation on the
part of the Bank to exercise any remedy available to the Bank in any order. The
remedies provided for herein are cumulative and not exclusive of any remedies
provided at law or in equity. The Borrower agrees that in the event that the
Borrower fails to perform, observe or discharge any of its Obligations or
liabilities under this Agreement or any other agreements with the Bank, no
remedy of law will provide adequate relief to the Bank, and further agrees that
the Bank shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.

 

25

--------------------------------------------------------------------------------


 

SECTION 11.         MISCELLANEOUS.

 

11.1.                                        Obligations Absolute.   None of the
following shall affect the Obligations of the Borrower to the Bank under this
Agreement:

 

(a)                                  acceptance or retention by the Bank of
property or any interest in property as security for the Obligations;

 

(b)                                 release by the Bank of any party liable with
respect to the Obligations;

 

(c)                                  release, extension, renewal, modification
or substitution by the Bank of any Note, or any other note evidencing any of the
Obligations, or the compromise of the liability of any party liable with respect
to the Obligations; or

 

(d)                                 failure of the Bank to resort to any
security or to pursue any other obligor liable for any of the Obligations.

 

11.2.                                        Entire Agreement.   This Agreement
and the other Loan Documents (i) are valid, binding and enforceable against the
Borrower and the Bank in accordance with their respective provisions and no
conditions exist as to their legal effectiveness; (ii) constitute the entire
agreement between the parties with respect to the subject matter hereof and
thereof; and (iii) are the final expression of the intentions of the Borrower
and the Bank. No promises, either expressed or implied, exist between the
Borrower and the Bank, unless contained herein or therein. This Agreement,
together with the other Loan Documents, supersedes all negotiations,
representations, warranties, commitments, term sheets, discussions,
negotiations, offers or contracts (of any kind or nature, whether oral or
written) prior to or contemporaneous with the execution hereof with respect to
any matter, directly or indirectly related to the terms of this Agreement and
the other Loan Documents. This Agreement and the other Loan Documents are the
result of negotiations among the Bank, the Borrower and the other parties
thereto, and have been reviewed (or have had the opportunity to be reviewed) by
counsel to all such parties, and are the products of all parties. Accordingly,
this Agreement and the other Loan Documents shall not be construed more strictly
against the Bank merely because of the Bank’s involvement in their preparation.

 

11.3.                                        Amendments; Waivers.   No delay on
the part of the Bank in the exercise of any right, power or remedy shall operate
as a waiver thereof, nor shall any single or partial exercise by the Bank of any
right, power or remedy preclude other or further exercise thereof, or the
exercise of any other right, power or remedy. No amendment, modification or
waiver of, or consent with respect to, any provision of this Agreement or the
other Loan Documents shall in any event be effective unless the same shall be in
writing and acknowledged by the Bank, and then any such amendment, modification,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

 

11.4.                                        WAIVER OF DEFENSES.   THE BORROWER,
ON BEHALF OF ITSELF AND ANY GUARANTOR OF ANY OF THE OBLIGATIONS, WAIVES EVERY
PRESENT AND FUTURE DEFENSE, CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH THE
BORROWER MAY NOW HAVE OR HEREAFTER MAY HAVE TO ANY ACTION BY THE BANK IN
ENFORCING THIS AGREEMENT. PROVIDED THE BANK ACTS IN GOOD FAITH, THE BORROWER
RATIFIES AND CONFIRMS WHATEVER THE BANK MAY DO

 

26

--------------------------------------------------------------------------------


 

PURSUANT TO THE TERMS OF THIS AGREEMENT. THIS PROVISION IS A MATERIAL INDUCEMENT
FOR THE BANK GRANTING ANY FINANCIAL ACCOMMODATION TO THE BORROWER.

 

11.5.                                        FORUM SELECTION AND CONSENT TO
JURISDICTION.   ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND
MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF ILLINOIS OR IN THE UNITED
STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED THAT
NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE BANK FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION. THE
BORROWER HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE. THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT
THE STATE OF ILLINOIS. THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

11.6.                                        WAIVER OF JURY TRIAL.   THE BANK
AND THE BORROWER, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH
COUNSEL, EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE IRREVOCABLY, ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT, ANY OF THE OTHER
OBLIGATIONS, OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR
WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR
ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE
FOREGOING, OR ANY COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH THE BANK AND
THE BORROWER ARE ADVERSE PARTIES, AND EACH AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. THIS PROVISION
IS A MATERIAL INDUCEMENT FOR THE BANK GRANTING ANY FINANCIAL ACCOMMODATION TO
THE BORROWER.

 

11.7.                                        Assignability.   The Bank may at
any time assign the Bank’s rights in this Agreement, the other Loan Documents,
the Obligations, or any part. In addition, the Bank may at any time sell one or
more participations in the Loans. The Borrower may not sell or assign this
Agreement, or any other agreement with the Bank or any portion thereof, either
voluntarily or by operation of law, without the prior written consent of the
Bank. This Agreement shall be binding upon the Bank and the Borrower and their
respective legal representatives and successors. All references herein to the
Borrower shall be deemed to include any successors, whether immediate or remote.

 

11.8.                                        Confirmations.   The Borrower and
the Bank agree from time to time, upon written request received by it from the
other, to confirm to the other in writing the aggregate unpaid principal amount
of the Loans then outstanding under any Notes.

 

27

--------------------------------------------------------------------------------


 

11.9.             Confidentiality.   The Bank agrees to use commercially
reasonable efforts (equivalent to the efforts the Bank applies to maintain the
confidentiality of its own confidential information) to maintain as confidential
all information provided to it by the Borrower, including all information
designated as confidential, except that the Bank may disclose such information
(a) to Persons employed or engaged by the Bank in evaluating, approving,
structuring or administering the Loans; (b) to any assignee or participant or
potential assignee or participant that has agreed to comply with the covenant
contained in this Section 11.9 (and any such assignee or participant or
potential assignee or participant may disclose such information to Persons
employed or engaged by them as described in clause (a) above); (c) as required
or requested by any federal or state regulatory authority or examiner, or any
insurance industry association, or as reasonably believed by the Bank to be
compelled by any court decree, subpoena or legal or administrative order or
process; (d) as, on the advice of the Bank’s counsel, is required by law; (e) in
connection with the exercise of any right or remedy under the Loan Documents or
in connection with any litigation to which the Bank is a party; (f) to any
nationally recognized rating agency that requires access to information about
the Bank’s investment portfolio in connection with ratings issued with respect
to the Bank; (g) to any Affiliate of the Bank who may provide Bank Products to
the Borrower or any Subsidiary, or (h) that ceases to be confidential through no
fault of the Bank.

 

11.10.                                          Binding Effect.   This Agreement
shall become effective upon execution by the Borrower and the Bank. If this
Agreement is not dated or contains any blanks when executed by the Borrower, the
Bank is hereby authorized, without notice to the Borrower, to date this
Agreement as of the date when it was executed by the Borrower, and to complete
any such blanks according to the terms upon which this Agreement is executed.

 

11.11.                                          Governing Law.   This Agreement,
the Loan Documents and the Notes shall be delivered and accepted in and shall be
deemed to be contracts made under and governed by the internal laws of the State
of Illinois (but giving effect to federal laws applicable to national banks)
applicable to contracts made and to be performed entirely within such state,
without regard to conflict of laws principles.

 

11.12.                                          Enforceability.   Wherever
possible, each provision of this Agreement shall be interpreted in such manner
as to be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by, unenforceable or invalid under any
jurisdiction, such provision shall as to such jurisdiction, be severable and be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

11.13.                                          Survival of Borrower
Representations.   All covenants, agreements, representations and warranties
made by the Borrower herein shall, notwithstanding any investigation by the
Bank, be deemed material and relied upon by the Bank and shall survive the
making and execution of this Agreement and the Loan Documents and the issuance
of the Notes, and shall be deemed to be in full force and effect until such time
as the Borrower has fulfilled all of its Obligations to the Bank, and the Bank
has been indefeasibly paid in full in cash. The Bank, in extending financial
accommodations to the Borrower, is expressly acting and relying on the aforesaid
representations and warranties.

 

28

--------------------------------------------------------------------------------


 

11.14.                                          Extensions of Bank’s Commitment.
  This Agreement shall secure and govern the terms of (i) any extensions or
renewals of the Bank’s commitment hereunder, and (ii) any replacement notes
executed by the Borrower and accepted by the Bank in its sole and absolute
discretion in substitution for any Note.

 

11.15.                                          Time of Essence.   Time is of
the essence in making payments of all amounts due the Bank under this Agreement
and in the performance and observance by the Borrower of each covenant,
agreement, provision and term of this Agreement.

 

11.16.                                          Counterparts; Facsimile
Signatures.   This Agreement may be executed in any number of counterparts and
by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement. Receipt of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall constitute effective delivery thereof. Electronic records of executed Loan
Documents maintained by the Bank shall deemed to be originals thereof.

 

11.17.                                          Notices.   Except as otherwise
provided herein, the Borrower waives all notices and demands in connection with
the enforcement of the Bank’s rights hereunder. All notices, requests, demands
and other communications provided for hereunder shall be in writing and
addressed as follows:

 

To the Borrower:

J. B. Hunt Transport Services, Inc.

 

615 J. B. Hunt Corporate Drive
Lowell, Arkansas 72745
Attention: Vice President, Treasurer

 

 

To the Lender:

LaSalle Bank National Association

 

Atlanta Financial Center, Suite 500
3343 Peachtree Road, N.E.
Atlanta, Georgia 30326
Attention: Surface Transportation

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this subsection. All notices addressed as above shall be deemed to have been
properly given (i) if served in person, upon acceptance or refusal of delivery;
(ii) if mailed by certified or registered mail, return receipt requested,
postage prepaid, on the third (3rd) day following the day such notice is
deposited in any post office station or letter box; or (iii) if sent by
recognized overnight courier, on the first (1st) day following the day such
notice is delivered to such carrier. No notice to or demand on the Borrower in
any case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.

 

11.18.                                          Release of Claims Against Bank.
  In consideration of the Bank making the Loans, the Borrower and all other
Obligors do each hereby release and discharge the Bank of and from any and all
claims, harm, injury, and damage of any and every kind, known or unknown, legal
or

 

29

--------------------------------------------------------------------------------


 

equitable, which Borrower may have against the Bank from the date of their
respective first contact with the Bank until the date of this Loan Agreement,
including any claim arising from any reports (environmental reports, surveys,
appraisals, etc.) prepared by any parties hired or recommended by the Bank. The
Borrower and all other Obligors confirm to Bank that they have reviewed the
effect of this release with competent legal counsel of their choice, or have
been afforded the opportunity to do so, prior to execution of this Agreement and
the Loan Documents and do each acknowledge and agree that the Bank is relying
upon this release in extending the Loans to the Borrower.

 

11.19                                         Costs, Fees and Expenses.   The
Borrower shall pay or reimburse the Bank for all reasonable costs, fees and
expenses incurred by the Bank or for which the Bank becomes obligated in
connection with the negotiation, preparation, consummation, collection of the
Obligations or enforcement of this Agreement, the other Loan Documents and all
other documents provided for herein or delivered or to be delivered hereunder or
in connection herewith (including any amendment, supplement or waiver to any
Loan Document), or during any workout, restructuring or negotiations in respect
thereof, including reasonable consultants’ fees and attorneys’ fees and time
charges of counsel to the Bank, which shall also include attorneys’ fees and
time charges of attorneys who may be employees of the Bank or any Affiliate of
the Bank, plus costs and expenses of such attorneys or of the Bank; search fees,
costs and expenses; and all taxes (other than taxes based upon the income of the
Bank) payable in connection with this Agreement or the other Loan Documents,
whether or not the transaction contemplated hereby shall be consummated. In
furtherance of the foregoing, the Borrower shall pay any and all stamp and other
taxes, UCC search fees, filing fees and other costs and expenses in connection
with the execution and delivery of this Agreement, the Notes and the other Loan
Documents to be delivered hereunder, and agrees to save and hold the Bank
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or omission to pay such costs and expenses. That
portion of the Obligations consisting of costs, expenses or advances to be
reimbursed by the Borrower to the Bank pursuant to this Agreement or the other
Loan Documents which are not paid on or prior to the date hereof shall be
payable by the Borrower to the Bank on demand. If at any time or times hereafter
the Bank: (a) employs counsel for advice or other representation (i) with
respect to this Agreement or the other Loan Documents, (ii) to represent the
Bank in any litigation, contest, dispute, suit or proceeding or to commence,
defend, or intervene or to take any other action in or with respect to any
litigation, contest, dispute, suit, or proceeding (whether instituted by the
Bank, the Borrower, or any other Person) in any way or respect relating to this
Agreement, the other Loan Documents or the Borrower’s business or affairs, or
(iii) to enforce any rights of the Bank against the Borrower or any other Person
that may be obligated to the Bank by virtue of this Agreement or the other Loan
Documents; (b) takes any action to protect, collect, sell, liquidate, or
otherwise dispose of any of the Collateral; and/or (c) attempts to or enforces
any of the Bank’s rights or remedies under the Agreement or the other Loan
Documents, the costs and expenses incurred by the Bank in any manner or way with
respect to the foregoing, shall be part of the Obligations, payable by the
Borrower to the Bank on demand.

 

11.21.                                         Indemnification.   The Borrower
agrees to defend (with counsel satisfactory to the Bank), protect, indemnify,
exonerate and hold harmless each Indemnified Party from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims,

 

30

--------------------------------------------------------------------------------


 

costs, expenses and distributions of any kind or nature (including the
disbursements and the reasonable fees of counsel for each Indemnified Party
thereto, which shall also include, without limitation, reasonable attorneys’
fees and time charges of attorneys who may be employees of any Indemnified
Party), which may be imposed on, incurred by, or asserted against, any
Indemnified Party (whether direct, indirect or consequential and whether based
on any federal, state or local laws or regulations, including securities laws,
Environmental Laws, commercial laws and regulations, under common law or in
equity, or based on contract or otherwise) in any manner relating to or arising
out of this Agreement or any of the Loan Documents, or any act, event or
transaction related or attendant thereto, the preparation, execution and
delivery of this Agreement and the Loan Documents, including the making or
issuance and management of the Loans, the use or intended use of the proceeds of
the Loans, the enforcement of the Bank’s rights and remedies under this
Agreement, the Loan Documents, the Notes, any other instruments and documents
delivered hereunder, or under any other agreement between the Borrower and the
Bank; provided, however, that the Borrower shall not have any obligations
hereunder to any Indemnified Party with respect to matters determined by a court
of competent jurisdiction by final and nonappealable judgment to have been
caused by or resulting from the willful misconduct or gross negligence of such
Indemnified Party. To the extent that the undertaking to indemnify set forth in
the preceding sentence may be unenforceable because it violates any law or
public policy, the Borrower shall satisfy such undertaking to the maximum extent
permitted by applicable law. Any liability, obligation, loss, damage, penalty,
cost or expense covered by this indemnity shall be paid to each Indemnified
Party on demand, and failing prompt payment, together with interest thereon at
the Default Rate from the date incurred by each Indemnified Party until paid by
the Borrower, shall be added to the Obligations of the Borrower. The provisions
of this Section shall survive the satisfaction and payment of the other
Obligations and the termination of this Agreement.

 

11.21.                                          Revival and Reinstatement of
Obligations.   If the incurrence or payment of the Obligations by any Obligor or
the transfer to the Bank of any property should for any reason subsequently be
declared to be void or voidable under any state or federal law relating to
creditors’ rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences, or other voidable or recoverable payments
of money or transfers of property (collectively, a “Voidable Transfer”), and if
the Bank is required to repay or restore, in whole or in part, any such Voidable
Transfer, or elects to do so upon the reasonable advice of its counsel, then, as
to any such Voidable Transfer, or the amount thereof that the Bank is required
or elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of the Bank, the Obligations shall automatically shall be
revived, reinstated, and restored and shall exist as though such Voidable
Transfer had never been made.

 

11.22.                                          Customer Identification - USA
Patriot Act Notice.   The Bank hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56, signed into
law October 26, 2001) (the “Act”), and the Bank’s policies and practices, the
Bank is required to obtain, verify and record certain information and
documentation that identifies the Borrower, which information includes the name
and address of the Borrower and such other information that will allow the Bank
to identify the Borrower in accordance with the Act.

 

[SIGNATURE PAGE TO FOLLOW]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower and the Bank have executed this Loan Agreement
as of the date first above written.

 

 

 

J. B. HUNT TRANSPORT SERVICES, INC.,
an Arkansas corporation

 

 

 

 

 

By:

/s/ Kirk Thompson

 

 

Name:

 Kirk Thompson

 

 

Title:

 Chief Executive Officer

 

Accepted and Agreed:

 

LASALLE BANK NATIONAL ASSOCIATION,
a national banking association

 

 

By:

/s/ Nick T. Weaver

 

 

Name:

Nick T. Weaver

 

 

Title:

Senior Vice President

 

 

32

--------------------------------------------------------------------------------